Exhibit 4.3 INCORPORATED UNDER THE LAWS OF THE COMMONWEALTH OF PENNSYLVANIA SEE REVERSE FOR CERTAIN DEFINITIONS CUSIP 59161R 101 This Certifies that Is the owner of FULLY-PAID SHARES OF COMMON STOCK, PAR VALUE $1.00 PER SHARE OF METRO BANCORP, INC. Harrisburg, Pennsylvania hereinafter called the “Corporation”, transferable to the books of the Corporation by the holder hereof in person or by duly authorized attorney upon surrender of this Certificate properly endorsed.This Certificate and the shares represented hereby are issued and shall be held subject to all the provisions of the Articles of Incorporation and ByLaws of the Corporation as from time to time amended which Articles and ByLaws are on file at the office of the Corporation and are hereby expressly incorporated herein by reference, to all of which the holder by acceptance hereof assents. This certificate is not valid until countersigned and registered by the Transfer Agent and Registrar.
